Citation Nr: 1631291	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a thoracic spine disability.  

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a digestive disorder, now claimed as gastritis.  

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to June 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2009, June 2014 and May 2015 rating decisions of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Of note, the Veteran's service connected disability was originally characterized as costochondritis of the left ribs.  In April 2009, the RO recharacterized the service-connected disability as chronic thoracic pain from muscle overload due to postural strain, with secondary quarter-inch leg length discrepancy.  Subsequently, in a May 2010 Decision Review Officer decision, the service-connected disability was characterized as thoracic spine strain with degenerative joint disease.  

In regards to the thoracic spine disability, in his May 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but withdrew his hearing request later that month. 

In December 2013, the Board remanded the case for entitlement to a disability rating in excess of 20 percent for a thoracic spine disability for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to service connection for anxiety and depression has been recharacterized as service connection of an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for gastritis, entitlement to service connection for erectile dysfunction, entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's thoracic spine disability has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard January 2009 and August 2009 letters satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained. 

The Veteran was provided VA medical examinations in January 2009, March 2010 and April 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Further, the intent of the Rating Schedule is to recognize actually painful, unstable or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's thoracic spine disability is evaluated as 20 percent disabling under Diagnostic Code 5242.  The Veteran contends that his thoracic spine disability is more advanced than that contemplated by the rating assigned.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 40 percent disability rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 40 percent rating when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent disability rating for IVDS is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past twelve months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The Veteran was afforded a VA examination in January 2009.  Chronic and intermittent back strain was noted.  Tenderness and muscle spasms were not found.  A diagnostic impression of chronic thoracic pain from muscle overload due to postural strain, secondary to leg length discrepancy was provided.  

The Veteran was afforded a VA examination in March 2010.  He noted prolonged sitting as an aggravating activity.  He noted that during flare-ups, he will take a break and stretch his back.  He denied standing, walking or weight lifting limitations.  Neurologic deficit or radiculopathy symptoms were denied.  Incapacitation in the past twelve months was not reported.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 90 degrees, with pain at 60 degrees.  His posterior flexion was to 10 degrees, with pain at the endpoint.  Right lateral flexion was to 30 degrees, with pain at the endpoint.  His left lateral flexion was to 40 degrees, with no pain.  His right rotary flexion was to 35 degrees, with no pain.  His left rotary flexion was to 35 degrees, with pain at the endpoint.   There was no additional weakness, fatigability, discoordination, additional restrictive range of motion or functional impairment found following repetitive testing.  The motor stress test showed 5/5 for all bilateral extremities.  

The Veteran's spine revealed normal alignment.  Tenderness to palpation was not found.  A slight spasm in the paraspinal right dorsal without tenderness was noted.  The Veteran walked with a normal gait.  No radiating pain was found.  X-ray results showed minimal spurring with no other focal radiographic abnormalities found.  A diagnostic impression of chronic thoracic spine strain with degenerative joint disease was provided.  

In his May 2010 substantive appeal, the Veteran noted that he suffered from flare-ups in which he could not bend in any direction without experiencing severe pain.  

The Veteran was afforded a VA examination in February 2014.  The Veteran noted flare-ups which resulted in pain in his ribs when breathing hard and necessitated 10 minutes of rest.  Pain, fatigue, weakness and lack of endurance when experiencing left rib pain was reported.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 80 degrees, with no objective evidence of painful motion.  His extension was to 25 degrees, with no objective evidence of painful motion.  His right lateral flexion was to 5 degrees, with painful motion at the endpoint.  His left lateral flexion was to 15 degrees, with painful motion at the endpoint.  His right and left lateral rotation were to 15 degrees, each, with no objective pain noted bilaterally.  The Veteran reported pain in his left thoracic ribs.  No change in degrees after repetitive use was noted.

Functional loss of less movement than normal and pain on movement were noted.  No localized tenderness or pain to palpation, muscle spasms and guarding not resulting in abnormal gait or spinal contour were found.  Muscle strength tests were normal.  No muscle atrophy was found.  Reflex, sensory and straight leg tests were normal.  Radiculopathy was not found.  Ankylosis was not noted.  Neurological abnormalities and IVDS or incapacitating episodes were not noted.  The use of assistive devices was not reported.  A diagnosis of a lumbosacral strain and degenerative disc were provided.  

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  The report from the March 2010 VA examination revealed forward flexion of the thoracolumbar spine to 90 degrees, with pain at 60 degrees. The February 2014 VA examination revealed forward flexion of the lumbar spine to 80 degrees, no objective evidence of painful motion and there was no decrease in range of motion for flexion on repetitive use.  Also, no ankylosis was found.  In this case, the objective medical evidence is the most persuasive indication of functional loss and here it reflects findings falling within the requirements for a 20 percent evaluation.

Even considering additional functional limitation due to factors such as pain and weakness, the overall evidence is found to be appropriately contemplated in the 20 percent evaluation.  See Deluca, supra. 

The evidence does not reflect that the Veteran suffers from incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Veteran reported not suffering from incapacitation in the past twelve months at his March 2010 VA examination.  Additionally, IVDS or incapacitating episodes were not found at his February 2014 VA examination.  As such, the evidence of record does not warrant an increased rating under the IVDS Formula.

The Board has also considered whether the Veteran has neurological manifestations of the thoracic spine that may be separately rated under an appropriate diagnostic code.  Both VA examination reports reflect that no other neurological manifestations due to the thoracic spine were noted or alleged.  As such, separate ratings for any other neurological manifestations of the thoracic spine disability are not warranted at any time.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) (2015).  The Board finds that the Veteran's service-connected thoracic spine disability, does not warrant referral for an extraschedular rating.  The evidence shows that the Veteran's service-connected disability results in pain and weakness.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  The Veteran's symptoms have been accurately reflected by the schedular criteria, and this is particularly so given that the symptoms listed in the rating criteria are non-exhaustive and merely exemplary of the approximate level of impairment.  Accordingly, the Board finds that the Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluation for the service-connected thoracic spine disability is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  At his March 2010 VA examination, the Veteran reported wearing a back brace, daily, for work.  In his May 2010 substantive appeal, the Veteran noted that he was no longer a patrol officer, but was working an administrative job at the police department because driving and wearing his duty belt made his pain worse.  At his February 2014 VA examination, the Veteran noted experiencing rib pain, but that he worked full time at the police department.  Although the Veteran reports experiencing back pain, there is no evidence of record showing that that his back condition renders him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for a thoracic spine disability is denied.  


REMAND

With regards to the Veteran's claim for whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for gastritis, in the Veteran's June 2014 Notice of Disagreement he requested a Decision Review Officer (DRO) hearing at his local RO.  Subsequently, a June 2015 Report of General Information report reflects that when asked to verify if the Veteran wanted a DRO hearing, he answered in the affirmative.  It was noted that the RO would schedule a hearing for him.  However, such hearing has not been provided.  Therefore, a remand is required regarding this issue.  See 38 C.F.R. § 3.103(c) (2015).

With regards to the Veteran's claim for service connection for erectile dysfunction, a private treatment record dated in September 2001 by Dr. Jacks shows that the Veteran was diagnosed with erectile dysfunction.  It was reported that the Veteran had been experiencing the condition for 6 to 8 weeks. 

A VA treatment record dated in March 2003 shows an assessment of erectile dysfunction.  

Ongoing private medical records show treatment for erectile dysfunction.  A private medical note dated in October 2014 from Dr. Jacks reflects that he was treating the Veteran for erectile dysfunction.  It is noted that the Veteran was being treated with testosterone replacement therapy and Zoloft.  

A review of the record shows that the Veteran has not been afforded a VA examination specifically in connection with this claim.  Generally, VA is required to provide an examination when the evidence of record indicates that a current disorder "may be associated" with a Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  This evidentiary requirement is a low threshold.  McLendon, 20 Vet. App. at 83.  Such evidence exists and the Board finds that a VA examination and medical opinion are warranted to determine if any current erectile dysfunction disability is related to the Veteran's military service or to service connected disability.

With regards to the Veteran's claim of service connection for an acquired psychiatric disorder, the Veteran stated that he was depressed and anxious while in service but did not seek treatment because he didn't know what he was experiencing.  A May 2005 private medical note shows a diagnosis of anxiety.  An October 2014 private medical note shows an impression of anxiety and depression.  

A VA treatment note dated in January 2014 shows an impression of depressive disorder, not otherwise specified, alcohol abuse vs. dependence and anxiety disorder, not otherwise specified.  A January 2015 VA treatment record shows an assessment of depression.  

The Board notes that the Veteran has not been afforded a VA examination to determine whether his acquired psychiatric disorder is related to his active duty service.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, the Veteran should also be provided with a further opportunity obtain or ask VA to obtain any further private (non-VA) medical records relevant to the remanded claims.  All outstanding VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  If any, he should be asked to complete a General Release for Medical Provider Information to allow VA to obtain those records. 
 
If identified, associate all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).
2.  Obtain relevant VA treatment records, to include records from North Little Rock VA Medical Center and the Pine Bluff Community Based Outpatient Clinic.  If no relevant records exist, the claims file should be annotated to reflect such.

3.  Schedule the Veteran for a hearing before a DRO following the usual procedures for the claim of whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for gastritis.  A copy of the notice letter concerning the time and date of the hearing should be placed in the record.

4.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any diagnosed erectile dysfunction disability that may be present.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current erectile dysfunction had its onset during or is otherwise related to the Veteran's active service, or is caused or aggravated by any service connected disability. 

The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current psychiatric disorders.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

If any claimed disorders are found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disorder had its clinical onset during or is otherwise related to the Veteran's active service. 

The examination report must include a complete rationale for all opinions expressed.

6.  Then, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


